TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00065-CV


                                    Betty Scott, Appellant

                                               v.

                                 Sakeenah Shabazz, Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 91052, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant’s brief was originally due on June 16, 2021. On July 26, this Court

sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by August 5 would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: September 24, 2021